Citation Nr: 0013571	
Decision Date: 05/23/00    Archive Date: 05/30/00

DOCKET NO.  96-40 114	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.	Entitlement to service connection for hypertension.

2.	Entitlement to service connection for residuals of a right 
ankle chip fracture.

3.	Entitlement to service connection for a right knee 
disorder.

4.	Entitlement to service connection for residuals of an 
injury to the coccyx.

5.   Entitlement to service connection for a cervical spine 
disorder.

6.    Entitlement to an increased evaluation for traumatic 
encephalopathy with sequela, currently rated 30 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESSES AT HEARING ON APPEAL

Appellant and spouse

ATTORNEY FOR THE BOARD
R. E. Smith, Counsel

INTRODUCTION

The veteran had active military service from July 1957 to 
July 1960.  
This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an August 1995 rating decision by the 
Department of Veterans Affairs (VA) Roanoke, Virginia 
Regional Office (RO).  

FINDINGS OF FACT

1.	No competent evidence has been submitted to link the 
veteran's neck disorder, hypertension or a right knee 
disorder to injury or disease suffered in service or 
demonstrate that the veteran's spine disorder is causally 
or etiologically related to a service-connected traumatic 
encephalopathy.  

2.	No competent (medical) evidence has been submitted to show 
that the veteran has residuals of an injury to the coccyx.  

3.	The claim for service connection for a right ankle 
disorder is plausible.  

CONCLUSIONS OF LAW

1.	The veteran has not submitted evidence of well-grounded 
claims with respect to the issues of service connection 
for a neck disorder, hypertension, a right knee disorder 
and residuals of an injury to the coccyx.  38 U.S.C.A. 
§ 5107(a) (West 1991).  

2.	The claim for service connection for a right ankle 
disorder is well-grounded.  38 U.S.C.A. § 5107(a) (West 
1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A review of the veteran's service medical records reveals no 
findings of hypertension, a right knee disorder, an injury to 
the coccyx and/or a neck disorder.  The veteran, in February 
1958, did however injure his right ankle in a fall and was 
found on X-ray to have a probable chip fracture.  It was 
specifically noted that the veteran was shown on X-ray to 
have a questionable line through the tip of the lateral 
malleolus.  The ankle was casted and, in May 1958, the cast 
was removed.  The treatment records compiled on this occasion 
do not show that the veteran reported injuring his coccyx or 
right knee and findings relating to either were not made.  
Prior to this incident, in January 1958, the veteran had been 
hospitalized for 4 days for observation after sustaining a 
head trauma as a result of bumping his forehead on a 
horizontal pipe.  

On admission to the service hospital, his blood pressure was 
measured as 130/90.  It was noted that he had lost 
consciousness for 1 to 2 minutes.  He was diagnosed at 
hospital discharge as having sustained a mild concussion; 
there were no findings, complaints, or history of injury to 
the neck.  During the course of hospitalization, the veteran 
was reported to be essentially asymptomatic, having made an 
excellent recovery from the head injury.  On the veteran's 
May 1960 medical examination for service discharge, a 
clinical evaluation for the veteran was essentially normal 
exclusive of a tattoo on the left forearm.  His blood 
pressure was 130/80.  

When the veteran filed his initial application for VA 
benefits in July 1961, he did not refer to injuries or 
disabilities of the neck, right knee, coccyx, or right ankle, 
and did not claim hypertension. 

When examined by a private physician in June and July 1961 
for complaints of increased headaches and irritability, the 
veteran's blood pressure was noted as 150/80 and 150/90, 
respectively.  At that time he told his doctor that he had 
been hospitalized in service for a head injury for "three 
weeks."  

On the veteran's initial VA examination in September 1961, he 
made complaints referable only to headaches.  He denied any 
operations, accidents or serious illness.  Physical 
examination of the veteran showed a well-developed, well-
nourished individual.  Compression of either carotid artery 
produced no unusual effect.  Station and gait were normal.  
His pulse seemed regular.  He was able to hop on both feet or 
either foot without any unusual difficulty.  The deep 
reflexes of shoulders, elbows, knees, ankles and wrists were 
all equal and active.  The veteran walked with ease on his 
heels or tiptoes.  The veteran's upper and lower extremities 
as well as his spine were found to be normal.  Blood pressure 
sitting, recumbent and standing was 142/78, 150/74 and 
160/98, respectively.  

In March 1985, the veteran was hospitalized at a VA Medical 
Center in Salem, Virginia, with a history of colon cancer and 
complaints of left lower quadrant pain and intermittent 
constipation.  On physical examination, the veteran was noted 
to be afebrile.  Grossly, his head and neck were within 
normal limits.  His heart had a regular rate and rhythm with 
no murmurs, rubs or gallops.  The extremities showed good 
range of motion.  Neurological examination was within normal 
limits.  Vital signs were noted to be stable.  At hospital 
discharge that same month, hypertension was noted as a 
tertiary diagnosis and the various discharge medications 
included Hydrochlorothiazide.  

On VA examination in April 1995, the veteran reported that, 
in the winter of 1957, he fell on ice, twisted his right 
knee, fractured his right ankle and hurt his tailbone.  He 
further stated that his back was all swelled up at the time.  
He complained of current problems with his back, right knee 
and ankle, which he attributed to this injury in service.  He 
also reported that he has hypertension that is controlled.  
On physical examination, the veteran was noted to limp on the 
right leg and move very slowly as if in extreme pain.  The 
examiner observed that the veteran could not walk on his 
heels, toes or the outside of his feet because of right ankle 
and knee pain.  With respect to his upper extremities, the 
veteran was reported to have decreased function due to 
complaints of shoulder pain.  Tenderness was noted throughout 
the entire posterior aspect of the veteran's neck as well at 
T1, T3, and L3 through S1.  The right knee and ankle had mild 
crepitus and tenderness.  X-rays of the right ankle, right 
knee and lumbosacral spine were significant for degenerative 
changes.  Hypertension controlled with medication was also 
indicated.  The VA examiner stated that it would be difficult 
to decide if the veteran's spinal condition is due to his 
extensive arthritis or if it is related in some way to his 
injuries of many years ago but noted that the veteran's main 
problem at present was arthritis in all his joints.  

With respect to the right ankle, the VA examiner in April 
1995 listed as a diagnosis:  history of old right ankle 
fracture with physical examination showing crepitus of both 
ankles, mild tenderness of both ankles, and some decreased 
dorsiflexion of the left ankle.  X-rays were reported to show 
degenerative changes in both ankles.

In a February 1996 statement, a VA physician verified that 
the veteran was suffering from degenerative joint disease of 
the lower back, knees and shoulders which significantly 
impaired his ability in activities of daily living.  

In a statement dated in April 1997, the veteran's spouse of 
41 years stated that the veteran suffered head and brain 
injuries in service.  She also reported that he also injured 
his ankle, knees and tailbone as a result of falling on ice 
in March 1958.  She further stated that the veteran "was 
discharged in 1960 after laying down several hours to get his 
blood pressure to go down."  She said that the veteran had 
received treatment from a private physician, now retired, on 
a regular basis from 1961 to 1980 and that the veteran has 
suffered from headaches, back pain and knee pain all his 
adult life.  

At a personal hearing on appeal in April 1997, the veteran 
described problems he experienced in service with high blood 
pressure, which he testified has persisted since service.  
The veteran said that, in 1958, he slipped on ice on the 
front porch of an orderly room and caused injury to his 
ankle, knee and tailbone and that he now suffers from 
arthritis related to this injury.  The veteran described 
problems with pain and discomfort, which he attributed to 
residuals of his claimed inservice injuries and also stated 
that he injured his cervical spine from a whiplash effect at 
the same time he sustained his inservice head injury.  The 
veteran testified that treatment records of his private 
physician were unavailable and that he was unable to identify 
any physician that had specifically attributed his current 
problems to the injury in service.  The veteran's spouse 
described the suffering the veteran has experienced over the 
years as a result of his physical conditions.  

Analysis

The threshold question to be answered in this case is whether 
the veteran has presented evidence of well-grounded claims, 
that is, claims which are plausible.  If he has not presented 
well-grounded claims, his appeal must fail, and there is no 
duty to assist him further in the development of his claims 
because such development would be futile.  38 U.S.C.A. 
§ 5107(a); Murphy v. Derwinski, 1 Vet. App. 78 (1990).  

Under the applicable criteria, service connection may be 
granted for disability resulting from disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. § 1131 
(West 1991).  Further, disability, which is proximately due 
to, or the result of a service-connected disease or injury 
shall be service connected.  38 C.F.R. § 3.310(a) (1999).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that evidentiary assertions on or 
accompanying a claim for VA benefits must be accepted as true 
for the purpose of determining that the claim is well 
grounded.  Exceptions to this rule occur when the evidentiary 
assertion is inherently incredible or when the fact asserted 
is beyond the competence of the person making the assertion.  
Espiritu v. Derwinski, 2 Vet. App. 492; Tirpak v. Derwinski, 
2 Vet. App. 609 (1992); King v. Brown, 5 Vet. App. 19 (1993).  

In order for a claim to be well grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis), of the incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and of a nexus 
between the inservice injury or disease (or an established 
service-connected condition) and the current disability 
(medical evidence).  Caluza v. Brown, 7 Vet. App. 498 (1995).  

Hypertension

It is also noted that in addition to the laws and regulations 
cited above, where the disability at issue is a form of 
cardiovascular disease, including hypertension, service 
connection can be granted on the premise that the disability 
at issue was manifest either in service or manifest to a 
compensable degree within one year after separation 
therefrom.  See 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 
1137 (West 1991); 38 C.F.R. §§ 3.307, 3.309 (1999). 

Upon review of the record, the Board observes that a 
diagnosis of hypertension was not entered during service.  A 
single borderline reading of 130/90 was entered at the time 
the veteran was admitted to the hospital for treatment of his 
concussion.  However, he was observed and examined during 
that time and there is no further suggestion of any elevated 
blood pressure readings.  At separation examination, there 
was no diagnosis of hypertension and evaluation of the 
vascular system was normal.  Additionally, hypertension was 
not shown to be manifest to a compensable degree within one-
year following service.  The first indication of hypertension 
was on the veteran's VA hospitalization in March 1985, 
approximately 25 years following his separation from service.  

The veteran's claim for service connection for hypertension 
is not well grounded.  See Caluza, supra.  Although the 
veteran has a current diagnosis of hypertension, there is no 
competent evidence from a medical professional that the 
current diagnosis of hypertension is related to service.  
Thus, the Board finds that the veteran has failed to submit 
competent medical evidence of a nexus between the current 
diagnosis of hypertension and service or evidence of a 
diagnosis of hypertension within one year of service.  Thus, 
the claim for service connection for hypertension is not well 
grounded.  
Residuals of Right Ankle Fracture

In this case, there is evidence of mild osteoarthritic 
changes involving the right ankle.  The veteran has claimed 
that he injured his right ankle in service and service 
medical records do establish that the veteran sustained such 
an injury in February 1958.  Thus, the first and second 
Caluza requirements to establish a well-grounded claim have 
been met.  Turning to the question of whether there is nexus 
evidence to link any current right ankle disability to the 
injury in service, the Board notes that the VA examiner in 
April 1995 offered a somewhat equivocal opinion, stating, in 
effect, that the veteran had a history of ankle fracture in 
service with current physical findings shown on examination 
(albeit they involve both ankles.)  Although this opinion is 
not a model of clarity, it does suggest a link between the 
fracture of the right ankle in service and the current 
symptoms.  Thus, the third Caluza requirement has been met 
and the claim for service connection for a right ankle 
disorder is well-grounded.  
Right Knee Disorder

While the veteran has a current diagnosis of right knee 
degenerative joint disease, it is not sufficient to well 
ground his claim.  Service medical records do not demonstrate 
that the veteran sustained an injury to his right knee in 
service and nothing in the objective clinical record can be 
interpreted as linking the veteran's current right knee 
disorder first manifested many years after service to an 
injury in service.  The veteran has not presented any 
competent medical opinion to that effect, or indicated that 
any such opinion exists.  Thus, the claim for a right knee 
disorder is not well grounded.
Residuals of a Coccyx Injury

The medical evidence on file does not show any current coccyx 
disability.  Thus, the claim for service connection for 
residuals of a coccyx injury is not well grounded.  Caluza, 
supra.  Even if a coccyx disorder was currently shown, for 
the claim to be well grounded there would have to be 
competent medical evidence to link the condition to service 
and no such evidence has been submitted.  As a lay person, 
the veteran is not competent to give a medical opinion on the 
diagnosis or etiology of a coccyx problem and his statement 
on such matters does not serve to make his claim well 
grounded.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

Cervical Spine Disorder

Once again the Board notes that all three Caluza requirements 
must be met in order to well ground a claim.  The claims 
folder reveals a current diagnosis of arthritis in all of the 
veteran's joints and, thus, presumably, that includes the 
cervical spine.  However, there is no opinion or showing 
beyond the veteran's mere allegation that the disorder 
diagnosed many years after service is attributed to an injury 
in service or is causally or etiologically related to his 
service-connected traumatic encephalopathy.  Thus, absent 
competent medical evidence of a nexus between the veteran's 
cervical spine disorder and service or a service-connected 
disability, the veteran has not submitted a well-grounded 
claim and the appeal as to this issue is denied.  

Since the veteran has not satisfied his initial burden of 
submitting evidence sufficient to show that his claims for 
service connection (with the exception of the right ankle 
disorder) are well grounded, VA has no "duty to assist" him 
in developing the evidence pertinent to these claims.  See 
Epps v. Gober, 126 F.3d. 1464, 1468 (Fed. Cir. 1997).  
Moreover, in light of the veteran's testimony, the Board is 
aware of no circumstances in this case that would put VA on 
notice that any additional relevant evidence may exist that, 
if obtained, would make his claims well grounded.  See 
McKnight v. Gober, 131 F.3d 1483, 1485 (Fed. Cir. 1997).  In 
fact it appears that any such avenues of development have 
already been exhausted by the RO.

The veteran may file a claim supported by competent (medical) 
evidence demonstrating that these disabilities are related to 
military service.  Further, the Board notes that the VA may 
be obligated under 38 U.S.C.A. § 5103(a) (1991) to advise a 
claimant of evidence needed to complete an application for a 
claim.  This obligation depends upon the particular facts of 
the case and the extent to which the Secretary of the 
Department of Veteran Affairs has advised the claimant of the 
evidence necessary to be submitted with a VA benefits claim.  
Robinette v. Brown, 8 Vet. App. 69 (1995).  In this case, the 
veteran has been advised by the RO, in the statement of the 
case, and by the Board in this decision of the evidence 
necessary to make his claim well-grounded.

ORDER

Evidence of a well-grounded claim not having been submitted, 
service connection for hypertension, a right knee disorder, 
residuals of an injury to the coccyx, and a cervical spine 
disorder is denied.  

The claim for service connection for a right ankle disorder 
is well-grounded.  

REMAND

The veteran's service-connected traumatic encephalopathy is 
currently assigned a 30 percent evaluation under the 
provisions of 38 C.F.R. § 4.124(a), Diagnostic Code 8045-9304 
pertaining to brain disease due to trauma.  His current 
30 percent disability evaluation has been in effect for more 
than 20 years and is protected from reduction.  See 38 C.F.R. 
§ 3.951(b) (1999).  Diagnostic Code 8045 provides, in part, 
that purely subjective complaints such as headache, 
dizziness, insomnia, etc., recognized as symptomatic of brain 
trauma will be rated 10 percent and no more under Diagnostic 
Code 9304.  This 10 percent rating will not be combined with 
any other rating for a disability due to brain trauma. 

Diagnostic Code 8045 ratings in excess of 10 percent for 
brain disease due to trauma under Diagnostic Code 9304 are 
not assignable in the absence of a diagnosis of multi-infarct 
dementia associated with brain trauma.  Neurological 
disabilities such as hemiplegia, epileptiform seizures, 
facial nerve paralysis, etc., following trauma to the brain 
will be rated under the particular diagnostic codes dealing 
with such disabilities. Id.  

The veteran and his representative contend that the veteran's 
service-connected disability is more disabling than currently 
evaluated and warrants a rating in excess of 30 percent.  
Review of the record shows that the veteran's current 
30 percent disability evaluation was assigned pursuant to an 
RO rating action in September 1961 under Diagnostic Code 8001 
of the 1945 VA Schedule for Rating Disabilities.  At that 
time, traumatic encephalopathy, if symptomatic, warranted a 
minimum 30 percent disability rating.  In the veteran's case, 
it was felt that the head trauma incurred in service had an 
etiological relationship to headaches noted on the veteran's 
initial post service VA examination in September 1961.  

On October 1, 1961, the 1945 Schedule was amended and 
Diagnostic Code 8001 was deleted and replaced by Diagnostic 
Code 8045 (brain disease due to trauma), which provided that 
purely subjective complaints, such as headache, dizziness, 
insomnia, tinnitus, etc., recognized as symptomatic of brain 
trauma, will be rated 10 percent and no more under Diagnostic 
Code 9304.  This 10 percent rating was not to be combined 
with any other rating for a disability due to brain trauma.  
Ratings in excess of 10 percent for brain disease due to 
trauma under Diagnostic Code 9304 were not assignable in the 
absence of a diagnosis of chronic brain syndrome associated 
with brain trauma.  See Transmittal Sheet 6, Loose-leaf 
Addition-1957 of the 1945 Schedule.  

In view of this regulatory change, the RO converted the 
diagnostic code assigned for traumatic encephalopathy to 
Diagnostic Code 9304 on or about June 18, 1985, as a result 
of information received from the Department of Veterans 
Benefits.  See DVB Circular 21-84-17.  As this matter 
involved a code correction only, and the veteran's 30 percent 
disability evaluation had been in effect for 20 years, no 
reduction in compensation was incurred.  See 38 C.F.R. 
§ 3.951.  Moreover, the Board notes that, inasmuch as this 
involves a listed condition, an analogous rating was, and 
still is, not assignable.  See 38 C.F.R. § 4.20 (1999).  

The veteran's complaints of headaches have been recognized by 
the RO as being the result of brain trauma, which is rated 
10 percent and no more under Diagnostic Code 9304 in 
accordance with the provisions of Diagnostic Code 8045.  To 
establish a higher evaluation than the 30 percent currently 
assigned, the veteran would have to have a diagnosis of 
multi-infarct dementia associated with brain trauma or 
neurological disabilities such as hemiplegia, epileptiform 
seizures, facial nerve paralysis, etc., following trauma to 
the brain.  

In light of this and the paucity of information on file as to 
the effects of the service-connected head trauma, the Board 
finds that further evidentiary development is required to 
clarify whether the veteran experiences difficulty beyond 
headaches due to his brain trauma.  On remand, a complete 
neurological examination should be conducted to ascertain the 
presence or absence of multi-infarct dementia, or the 
presence of any identifiable neurological disability due to 
brain trauma.  It is imperative that the examiner be given 
the chance to review the claims folder before the 
examination, so that he or she has an accurate account of the 
events surrounding the head trauma in service.

The veteran is herein advised that, in keeping with the VA's 
duty to assist, as announced in Connolly v. Derwinski, 1 Vet. 
App. 566, 569 (1991), at least in part the purpose of the 
examination requested in this remand is to obtain information 
or evidence (or both) which may be dispositive of the appeal.  

Sec. 3.655  Failure to report for 
Department of Veterans Affairs 
examination. 

(a) General. When entitlement or 
continued entitlement to a benefit cannot 
be established or confirmed without a 
current VA examination or reexamination 
and a claimant, without good cause, fails 
to report for such examination, or 
reexamination, action shall be taken in 
accordance with paragraph (b) or (c) of 
this section as appropriate.  Examples of 
good cause include, but are not limited 
to, the illness or hospitalization of the 
claimant, death of an immediate family 
member, etc.  For purposes of this 
section, the terms examination and 
reexamination include periods of hospital 
observation when required by VA. 

(b) Original or reopened claim, or claim 
for increase. When a claimant fails to 
report for an examination scheduled in 
conjunction with an original compensation 
claim, the claim shall be rated based on 
the evidence of record.  When the 
examination was scheduled in conjunction 
with any other original claim, a reopened 
claim for a benefit which was previously 
disallowed, or a claim for increase, the 
claim shall be denied.  38 C.F.R. § 3.655 
(1999).  

Therefore, the veteran is hereby placed on notice that 
pursuant to 38 C.F.R. § 3.655 (1999) failure to cooperate by 
attending the requested VA examination may result in an 
adverse determination.

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should contact the veteran and 
ask him whether he has received any 
treatment for brain trauma residuals, 
including headaches, or for a right ankle 
disorder, since April 1995, the date of 
the last VA examination.  Based on his 
response, and with appropriate releases 
from the veteran, the RO should obtain a 
copy of all medical records pertaining to 
treatment of the service-connected 
disability and for the right ankle 
disorder from the identified source(s), 
and associate them with the claims 
folder.  

2.  Following receipt of the 
aforementioned evidence, the RO should 
schedule the veteran for a comprehensive 
neurological examination by a VA 
physician who has completely reviewed the 
claims folder prior to the examination, 
including a copy of this REMAND.  The 
purpose of the examination is to 
determine the current severity of the 
service-connected disability.  All 
clinical findings should be reported in 
detail.  Following examination of the 
veteran, the VA examiner should comment 
on the current manifestations of brain 
trauma, both objective and subjective, to 
include headache, dizziness, insomnia, or 
other neurologic symptom.  The VA 
examiner should also specifically 
indicate whether the veteran has multi-
infarct dementia associated with brain 
trauma.  

3.  The veteran should also be afforded 
orthopedic examination of the right ankle 
so that the correct diagnosis of any 
current right ankle disability can be 
made, and it can be determined whether it 
is at least as likely as not that such is 
a residual of the chip fracture of the 
right ankle the veteran had in service.  
All indicated testing should be conducted 
and it is requested that the examiner 
offer reasons to support his or her 
opinion.  The examiner should be given 
the opportunity to review the veteran's 
claims folder prior to the examination. 
 
4.  When the above development has been 
completed, the RO should review the 
entire record and ensure that all 
development requested in this REMAND has 
been complied with in full.  If any 
deficiency is present in the record, 
corrective action should be taken.  If 
multi-infarct dementia is shown as a 
result of service-connected brain trauma, 
a psychiatric evaluation should be 
scheduled to account for all psychiatric 
manifestations thereof.  

5.  Thereafter, the RO should 
readjudicate the issues of entitlement to 
an increased rating and service 
connection for a right ankle disorder, to 
include consideration of 38 C.F.R. 
§ 3.655, as appropriate.  If the 
benefit(s) sought on appeal remains 
denied, a supplemental statement of the 
case (SSOC) should be issued.  

After the veteran and his representative have been given an 
opportunity to respond to the SSOC, the claims folder should 
be returned to this Board for further appellate review.  No 
action is required of the veteran until he receives further 
notice.  The purpose of this remand is to procure clarifying 
data and to comply with governing adjudicative procedures.  
The Board intimates no opinion, either legal or factual, as 
to the ultimate disposition of the remanded issues.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
N. R. ROBIN
Member, Board of Veterans' Appeals 



 
 


